WESTERFIELD, J.
Plaintiff brings this suit against Mrs. R. Lorio and the ZedairdRealty Company, Inc., in solido, for damages said to have been caused by an alleged slander of plaintiff by Mrs. Lorio, the agent of the defendant corporation.
The sole defense relied upon consists in a denial of the fact that the alleged slanderous words were used by Mrs. Lorio.
Our appreciation of the evidence is in accord with plaintiff’s allegation, and we find, as a fact, that Mrs. Lorio, while acting as the agent of defendant corporation accused plaintiff, in his own home, in the presence of his wife and grandchild, of being “a dirty old man, a liar anti a thief.”
The words are slanderous, per se, and. plaintiff is entitled to damages.
*307The award can only be nominal, for the reason that the publication was limited to plaintiff’s grandchild, a thirteen-year-old boy, his wife’s hearing being so impaired that she could not have heard the slanderous words. We will allow one hundred dollars ($100.00).
For the reasons assigned, the judgment appealed from is reversed, and it is now ordered that there be judgment in favor of plaintiff, William M. Fitzpatrick, and against the defendants, the Zedaird Realty Company, Inc., and Mrs. R. Lorio, in the sum of one hundred dollars ($100.00) with interest at five per cent per annum from judicial demand until paid, and all costs.